Él Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
La corte de distrito declaró sin lugar una demanda de filiación por falta de prueba suficiente para establecer el estado de hijo natural por parte del demandante. Se señala esto como error. Los testigos del demandante declararon subs-tancialmente como sigue:
María Delannoy, madre del demandante :
La testigo era bija de una lavandera empleada por la que-rida de Cividanes; Alejandro, hermano de la testigo, estaba empleado por Cividanes en una fábrica de licores que éste teñía en la casa donde vivía; cuando la querida se fue de Puerto Pico, Cividanes mandó a buscar a María para que se hiciera cargo de la casa, lo que ella hizo; por espacio de un mes ella ocupó una habitación con una sirvienta que había estado en la casa durante algunos años; Cividanes entonces se la llevó a su dormitorio; unos tres años más tarde nació un niño (el aquí demandante); el día antes de ocurrir esto, Cividanes, a instancias de la testigo, la mandó al campo a casa de su madre; días más tarde Cividanes visitó a la madre *115y al niño, pagó la comadrona, dió dos dólares a la madre y le dijo a un señor de apellido Vázquez, dueño de una tienda contigua, que le despachara cuanto ella necesitara; más tarde le mandó dinero a ella, cuatro o cinco dólares en una ocasión con Alejandro; un mes después Cividanes contrajo matrimo-nio y se fué a vivir a otra casa, pero María regresó y ocupó una habitación en la licorería, o en la casa donde estaba esta-blecido el negocio de licores; permaneció allí por espacio de otro año o más, cuando disgustó con Román Sobrino, socio mercantil de Cividanes, y regresó a la casa de su madre; luego, al conseguir empleo, la testigo dejó al niño con su abuela; año y pico más tarde, al pasar por un sitio llamado Coquí, cerca de Aguirre, Cividanes mandó a buscar a la tes-tigo, quien vino con el niño y habló con Cividanes; en esta ocasión él le dió cinco dólares y le dijo que trajera o le man-dara el niño una vez por semana los lunes o martes al mismo sitio; en un número de ocasiones posteriores, por espacio de varios años, él daba a la testigo o al niño tres o cuatro dóla-res de una vez; Francisco Cividanes, sobrino del padre puta-tivo, presentó a la testigo y a su hijo, aquí demandante, al abogado que radicó el pleito de filiación.
Maximina Colón:
Esta testigo estaba empleada como sirvienta por la que-rida de Cividanes y cuando la querida se fué, Maximina se quedó en la casa; cuando María Delannoy llegó, ocupó una habitación con la testigo por espacio de un mes, y más tarde vivió en el dormitorio de Cividanes; éste mandó a María al campo con su hermano Alejandro poco antes de nacer el niño; 41 días después de haber nacido el niño, María regresó con éste a la casa, donde permaneció como dos años más; Civida-nes suministraba todos los alimentos a ese niño, le tenía ca-riño y decía que aquél era su hijo; éste nació en mayo; Civi-danes se casó en junio ; la testigo siguió como sirvienta en la nueva casa de Cividanes; éste daba dinero a la testigo para el niño y decía: “Llévale esto a mi hijo”; con frecuencia iba el tío del niño, Alejandro; éste decía': “Oye, Maximina, dile *116a don Manuel que le mande algo al niño”; entonces la tes-tigo llevaba el mensaje; Cividanes sacaba un par de pesos y ella se los entregaba a Alejandro; esto se repitió un número de veces, no muchas, pero como cuatro o seis veces; Civida-nes, después que se casó, no siguió sosteniendo relaciones sexuales con María Delannoy; la testigo fue una vez con Alejandro, cuando él compró ciertas cosas para María en la tienda de Vázquez y le dijo a María que don Manuel las había mandado; después que María regresó con el niño a G-uayama, Cividanes les mandaba compras de cuando en cuando; la testigo fué sirvienta en la casa de Cividanes tres años antes y dos años después de éste casarse; María le coci-naba, lavaba y planchaba a Cividanes antes de casarse.
Luis Vázquez:
El testigo era dueño de una tienda en 1896 y compró lico-res a Cividanes por espacio de ocho o diez años-; dos o tres días después de haber nacido el niño, Cividanes paró su calesa cerca de la tienda y visitó la casa de María Delannoy; visitó nuevamente la casa unos quince días más tarde; en su primera visita, Cividanes dijo a.1 testigo que despachara a María lo que ella quisiera y el declarante le despachó la compra durante 35 ó 37 días; Cividanes pagó la cuenta; la madre del testigo hizo de comadrona y Cividanes le mandó un billete de cinco pesos envuelto en un papelito, dándole las gracias; en aquella ocasión María estuvo en la casa de su madre 41 días y otra vez dos o tres años más tarde.
Pedro Banks, cochero:
El testigo corroboró la declaración de María Delannoy so-bre la entrevista con Cividanes en el Coquí; vió al niño (Agus-tín) en la hacienda en ocasiones en que saludaba a Cividanes y le pedía la bendición y Cividanes le contestaba echándosela y dándole dinero; en varias ocasiones el niño acompañaba a Cividanes en su coche hasta la carretera y seguía hasta el Coquí, mientras Cividanes seguía para G-uayama; el testigo' vió una vez a Agustín conversando con Cividanes en el balcón *117de la casa de éste en Guayama, poco después de muerta la señora de Cividanes.
Bamón Paína:
Kiste testigo corroboró a María y al cochero sobre la entre-vista celebrada en el Coquí; en dos o tres ocasiones poste-riores Cividanes mandó al testigo a buscar al niño al Coquí, lo acarició a su llegada y le dió dinero.
Alejandro Delannoy, hermano de María:
Este testigo, en su infancia, fué entregado por su madre a Cividanes y permaneció con éste durante nueve años; cuando María vino a vivir a la casa, Cividanes lo mandó en busca de ella; cuando ella estaba próxima a dar a luz, Cividanes la mandó en su calesa a la casa de su mamá; Leonor Váz-quez, madre de Luis Vázquez, fué la comadrona; Cividanes le dijo al testigo que solicitara sus servicios; Cividanes fué con el testigo en la calesa al día siguiente de haber nacido el niño y lo vió; lo visitó nuevamente quince días más tarde y vió una vez más al niño; mandó al testigo en la calesa a traer a María nuevamente a la casa, donde ella permaneció dos años; Cividanes sostenía a la madre y al niño durante ese período; más tarde, durante los cuatro años en que María vivió en la casa de su mamá, el testigo obtenía de don Manuel el diario de su hermana, bien directamente o por mediación de Maximina, quien iba a pedírselo, éste se lo daba y ella lo entregaba al testigo; esto continuó durante los seis años que el niño estuvo en la casa de su abuela, hasta el tiempo en que ésta murió; ni al testigo ni a su hermana jamás se le pagó sueldo; Cividanes mandó cinco dólares con Vázquez a la madre de éste.
Agustín Delannoy:
Este testigo corroboró las declaraciones de María Delan-noy, Bamón Paína y Pedro Banks sobre la entrevista cele-brada con Cividanes en el Coquí, pero no recordaba los deta-lles ; después de ese incidente, el testigo iba donde Cividanes, le pedía la bendición y Cividanes se la contestaba; vió a Civi-danes un número de veces en el Coquí en los años siguien-*118tes y también en la Hacienda Sabater; el testigo iba donde él en busca de dinero porque la madre del declarante vivía; con otro hombre que no se suponía mantener al testigo, y Cividanes era su padre; siempre que el declarante iba donde él, Cividanes le daba algo; el testigo iba donde él cada dos semanas o cosa así hasta que tenía quince o diez y seis años, cuando empezó a aprender un oficio y durante algún tiempo no fué a verlo; Cividanes trataba al testigo como un padre trata a un hijo; el testigo vió a Cividanes por última vez en 1924; cuando el testigo se preparaba para irse para Nueva York como fogonero de un vapor, le pidió a Cividanes un par de pesos que necesitaba para desembarcar en Nueva York, donde tenía el propósito de quedarse, y Cividanes le dió $20; antes de eso, en 1917 ó 1918, durante la guerra, el testigo se alistó en Aguirre y su madre le dijo que no tenía suficiente edad, pero que ella no estaba segura de esto ni el testigo tam-poco; le dijo a Cividanes que se había alistado y Cividanes contestó que el testigo era demasiado joven; Cividanes no quería que se alistara; el testigo era herrero y fu,ó donde Cividanes en busca de trabajo; Cividanes le contestó que tenía un pleito y que no podía colocarlo, pero que le daría trabajo dentro de dos meses; el testigo regresó a Aguirre, donde per-maneció dos semanas, entonces volvió a Guayama y consiguió trabajo con Eduardo Jaime en la fábrica de hielo; el testigo regresó a Puerto Rico en diciembre de 1931; a su regreso, Francisco Cividanes, sobrino del padre putativo, lo. mandó a buscar y lo presentó al abogado que luego radicó el pleito de filiación y el abogado fué con él y con Francisco Cividanes a entrevistarse con la madre del testigo en Aguirre; fué Francisco Cividanes quien llevó al abogado a ver a la madre del testigo e intervino en la institución del pleito; él fué con el testigo al registro civil para ver si el nombre dél declarante • figuraba allí; Francisco Cividanes trataba al testigo como-pariente y lo presentó como primo suyo a un número de per-sonas en su hogar; Rafael Cividanes también trataba al tes-tigo como pariente hasta que el Lie. Anglade entregó sus dere-*119dios a la sucesión; desde entonces el testigo no era pariente, sino un negro; Francisco y Rafael trataron al testigo como pariente durante varios meses con posterioridad a su llegada, pero no déspués; el testigo fué con Francisco en una oca-sión a la oficina del letrado para averiguar por qué no se había radicado el pleito y Francisco le llamó la atención al letrado sobre un lunar que todos los Cividanes tienen.
Puede admitirse que si esto fuera todo o que si el juez de distrito hubiese dictado sentencia en favor del demandante, la prueba de éste habría bastado para sostener tal sentencia. Puede admitirse que el caso en su totalidad es uno dudoso (border case). Sin embargo, en todos los casos en que el ape-lante se funda, la prueba fué mucho más fuerte que en el presente. Véanse: Cruz v. Santiago, 24 D.P.R. 108; Montalvo v. Montalvo et al., 25 D.P.R. 858; Cruz v. Quiñones, 31 D.P.R. 339; Vega v. Sucn. Vega, 32 D.P.R. 595; Guadalupe v. González, 34 D.P.R. 669; Colón v. Sucn. Tristani, 44 D.P.R. 171.
En los primeros cuatro de estos casos las sentencias en favor de los demandantes fueron confirmadas. En el quinto y sexto la prueba fué suficientemente fuerte para dejar satis-fecha a la mayoría de este tribunal, no obstante el criterio contrario de la minoría y del juez de distrito.
Cividanes, su querida y su primo Román Sobrino, quien también era socio suyo en el negocio de licores, vivían todos en el segundo piso de una casa donde tenían el negocio. En. época anterior a la fecha en que Cividanes contrajo matrimo-nio, su querida abandonó la isla. Su partida fué en realidad, según parece, condición precedente al matrimonio en perspec-tiva. Tanto Sobrino como Cividanes fallecieron antes de que se iniciara el presente litigio.
Maximina Santiago declaró que Román Sobrino también estaba casado y vivía con su esposa en los altos de la casa-de la licorería cuando María Delannoy -regresó a ella después de dar a luz un niuo. Los demandados ofrecieron prueba documental para demostrar que Sobrino no.se casó hasta allá. *120para el año 1897. Maximina estuvo muy segura en su ase-veración durante la repregunta de que Sobrino ya estaba ca-sado cuando María Delannoy regresó a la casa. Empero, fuera de esta discrepancia, ella parece haber sido una testigo desinteresada, y su declaración resistió la repregunta. A veces tenía ciertos visos de verdad que tendían a hacerla algo más fuerte que el testimonio de cualquier otro testigo del demandante.
No trataremos de reseñar la prueba de la sucesión deman-dada. Fué necesariamente de carácter negativo. No obs-tante, el juez de distrito estuvo justificado al dar, como lo hizo, considerable importancia al hecho de que ninguno de los amigos más íntimos de Cividanes tuviera conocimiento del hecho, de serlo, de que Agustín Delannoy era su hijo natural, o de que Cividanes lo había tratado como tal. Gruayama no es un pueblo grande. Era aún más pequeño en 1896. Cividanes, una vez muerta su esposa, tuvo hijos naturales sobre quienes habló con sus amigos, a quienes reconoció abiertamente y a quienes finalmente legitimó al contraer segundas nupcias con la madre de ellos.
Aún después de transcurridos casi cuarenta años, fué un hecho significativo que entre aquéllos que mejor conocían a Cividanes no pudiera encontrarse ninguna persona responsa-ble y desinteresada que corroborara el testimonio de María Delannoy y el de su hijo respecto al supuesto reconocimiento de este último por Cividanes como hijo natural suyo.
No hallamos tan manifiesto error en la apreciación de la prueba que justifique la revocación de la conclusión a que llegó el juez de distrito al efecto de que el demandante-nunca había disfrutado de la posesión continua del estado de hijo natural, conforme exigía la ley en vigor al tiempo de su nacimiento y para la época en que ocurrieron la mayoría de los supuestos hechos en,que se funda para demostrar el reconocimiento.
A la parte demandada se le concedieron las costas. Cree-mos que esto fué un error.

*121
La sentencia apelada debe ser revocada en lo que a la con-cesión de costas se refi,ere y confirmada en todos sus demás pronunciamientos.